Title: C. W. F. Dumas to the Commissioners, 17 July 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       La Haie 17e Juillet 1778
      
      Quoique je sois tous les jours avec le G—— F—— et avec notre Ami, cependant, comme il ne se passe rien d’extraordinaire, j’ai cru pouvoir différer de vous écrire, jusqu’à-ce que les Etats de la Province se séparassent.
      
      Ce qu’il y a eu d’essentiel pendant cette Assemblée, a été la proposition d’augmenter les troupes, laquelle ayant été absolument rejetée par la ville d’Amsterdam, n’aura certainement pas lieu. Il y a eu de grands débats à ce sujet dans l’Assemblée, entre notre Ami et le G—— P—— dont notre Ami n’est nullement content. Ce Personnage, comme beaucoup d’autres Grands, a ses cotés forts et foibles. Puissamment riche, il ne tient qu’à lui d’être indépendant; très éclairé et judicieux, videt meliora, probatque, deteriora sequitur: avec la même ambition, S’il avoit le courage et la fermeté de notre Ami, il pourroit, dans ces conjonctures, jouer le plus grand rôle, et en faire jouer un à la Republique digne d’elle. Cependant le g—— F—— croit qu’il est pour nous, et dans les sentimens que nous pouvons desirer, et que ce qui déplait en lui à notre ami, n’est qu’une souplesse et des tours de Courtisan. Une telle autorité ne me permet guere de douter: mais, avec tout cela, je suis du sentiment de notre Ami, qui croit que nous sommes redevables de la plus grande partie de ses bons sentimens, à ce qu’il redoute la ville d’Amsterdam; elle lui en impose, à certains égards, plus que la Cour-même; et le parti que j’ai pris, de concert avec notre Ami, de Favertir qu’Amsterdam avoit connoissance de toutes les avances qui lui ont été faites, a influé le plus sur le bon accueil qu’il m’a fait, et sur le parti qu’il a pris de ne rien supprimer.
      J’ai demandé à notre Ami, si les demarches que j’avois faites étoient done inutiles, et n’aboutissoient à rien? Il m’a répondu qu’elles n’etoient nullement inutiles, et qu’elles avoient produit un très grand bien: qu’elles avoient instruit la république, d’une maniere authentique, des dispositions favorables des Etats Américains pour elle, et qu’on ne pourroit plus lui en imposer à cet égard qu’elles avoient considérablement fortifié la ville d’Amsterdam dans Son opposition aux menées du Parti Anglois ici, et en même temps beaucoup affoibli celui-ci: et il m’a prié instamment de continuer à agir toujours de concert avec lui et à lui communiquer ce que j’apprendrois, Sans me décourager, et de me souvenir, moi qui connoissois la maladie de la république que le temps et la patience sont les seuls remedes qui conviennent à son état present. Je ne lui ai point caché, combien je trouvois qu’il y auroit d’impolitesse et de grossiereté, si le G—— P—— ne répondoit pas, au moins par une simple Lettre de politesse à celle, Messieurs, que vous lui aviez écrite. Il m’a dit, que tant que la Cour, par complaisance pour l’Angleterre, témoignera de voir de mauvais oeil qu’on mette la chose en délibération, formelle, le G—— P——, de son côté, ne voudra pas se compromettre avec la Cour par une démarche de son chef. “Mais (a-t-il ajouté) assurer ces Messieurs, que la Ville d’Amsterdam est très sensible à la politesse et confiance avec laquelle ils lui ont fait part de l’ouverture faite au G—— P——, et communiqué le Traité, et qu’elle partage bien sincerement avec eux le desir, de voir le rapprochement et l’entrecours le plus amical entre les deux nations.” Je vous assure, Messieurs, que vous pouvez croire ces assurances sinceres.
      Voilà donc enfin la guerre résolue et déclarée en Allemagne. Voici ce qu’écrit là-dessus l’Envoyé de la Republique Baron de Heide, à Berlin, le 7e. Juillet.
      “Hier matin je reçus du département des affaires étrangeres un Mémoire des motifs qui ont porté Sa Majesté à s’opposer au démembrement de la Baviere, dans lequel, entre autres, le Roi fait voir, combien il a tâché de conserver le repos et la tranquillité de l’Allemagne; mais que tous ses efforts ont été inutiles: que la Cour de Vienne s’est opposée avec beaucoup d’opiniâtreté à tous ses bons desseins, et a rejeté avec fierté tous ses moyens d’accommodement. On apprend de Saxe, que le Genl. Mullendorf est arrivé à Dresde avec son Corps de 20,000 hommes; et de Silésie, que le même jour le Roi a levé son camp et a marché en avant. Ainsi on attend de là tous les jours des nouvelles importantes.”
      Il y a longtemps qu’on ne m’a rien écrit d’Allemagne; et ce que j’ai vu des dépeches des Ministres de la Republique, n’a pas valu la peine d’un Extrait. C’est done par pure disette, et non par négligence, que je n’ai point écrit. Par exemple, Si je vous avois mandé, qu’on a écrit de Londres que le Chev. Howe auroit assuré le Roi, que les Provinces de Connecticut et de Jersey sont disposées à se soumettre, je ne vous aurois copié qu’une complaisance pour une Cour, afin d’en tromper une autre qui veut être trompée.
      Cette Cour ici se proposoit de partir dans peu de jours pour Los, maison de Plaisance en Overyssel, et d’y passer l’Eté; mais tout est contremandé; du moins le départ du bagage est suspendu.
      Les Etats d’hollande, qui devoient se séparer aujourdhui, siegeront encore demain au moins, pour délibérer sur de nouvelles instructions qu’il s’agit de donner au Comte de Welderen, Envoyé à Londres, sur ce que les Anglois ont pris deux Vaisseaux Hollandois revenants de St. Eustache, l’un pour Amsterdam, l’autre pour Ziriczee en Zélande. Peut-être n’est-ce que pour cela que le Prince a différé son voyage.
      Je me dispense de vous envoyer, Messieurs, les gazettes, où j’ai fait insérer? nombre d’articles: cela feroit un paquet.
      Permettez-moi, Messieurs, de finir celle-ci par vous rappeller ce que vous avez eu la bonté de me faire dire par Mr. le Chev. Grand, savoir, qu’en attendant que l’honorable Congrès ait régié ce qui me concerne, je pouvois compter, pour vivre ici, de 6 mois en 6 mois sur cent Louis d’or. J’ai reçu cette Somme de votre part, Messieurs, au commencement de cette année, et j’en ai vécu du ier. Janvier au ier. Juillet. J’ai présentement besoin de pareille somme de 100 Louis d’or, pour Subsister jusqu’à la fin de l’année, ainsi que j’en ai prévenu Mr. Deane. Je prends done la liberté de demander vos ordres, pour savoir si vous voulez que je tire sur Mr. Grand de Paris, comme la derniere fois, ou si vous préférez que Mr. le Chev. Grand me remette cette somme à Amsterdam pour votre compte. J’ai l’honneur d’être avec le plus respectueux dévouement, Messieurs Votre très humble et très obéissant serviteur
      
       D
      
      
       Si vous vouliez, Messieurs, m’envoyer une Lettre de recommandation pour qu’un vaisseau qui va partir incessamment d’Amsterdam pour quelque Port de l’Amérique avec des Marchandises, en laissant les noms en blanc, afin que l’Officier commandant dans l’endroit où ils aborderont leur procure, comme à de bons amis, toutes sortes de protection et facilités pour la bonne défaite de leur cargaison, vous obligeriez de fort braves gens, qui font ce premier Essai par mon conseil, et avec le plus grand secret. Mais cela presse: car je crois que le bâtiment est chargé, ou peu S’en faut.
      
     